DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-13, 18-24 are currently pending.
 Claims 1 and 8 have been amended
Response to Amendment
The amendment filed on 12/09/2020 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 10/13/2020
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-8, 11, 12, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (PG Pub 20080302407), and further in view of Nam et al (PG pub 20150214889)
Regarding claim 1, Kobayashi teaches a system comprising:
a body including a top, a bottom and a vertical interior surface therebetween [fig 9], wherein the solar module frame receives a photovoltaic laminate  at the top of the body [fig 7b];

a lower flange extending from the body at an edge [fig 7b]


a cable management flange  extending from the vertical interior surface between the top and the bottom of the body and above the lower flange, wherein the cable management flange including a proximal end, a distal end and first retention extending at least partly between  the proximal end and distal end [fig 7b].

Kobayashi teaches the claimed limitation, but Kobayashi does not teach a cable cavity being used for retaining cable and the firs retention is at least angled in shape.
Nam et al teaches a module framing comprising flange with the cavity  for retaining a cable and the first retention is angled in shape and  the cable management flange and the lower flange are spaced apart a distance that provides an interference fit of the at least one cable in the cable cavity[fig 13]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the cable cavity or first retention of Nishio to include a cable as taught Nam et al for electrical wiring. Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the cable manage flange with first retention of modified Kobayashi to have an arcuate shape for interference fit and since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).

    PNG
    media_image1.png
    508
    798
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    565
    843
    media_image2.png
    Greyscale


Regarding claim 2, modified Kobayashi teaches the mounting flange is at least partially arcuate in shaped [fig 7b].

Regarding claim 3, modified Kobayashi teaches a second retention section, wherein the first retention section and the mounting flange define a first cable region therebetween, and wherein the second retention section and the mounting flange define a second cable region therebetween [fig 7B]

    PNG
    media_image3.png
    508
    798
    media_image3.png
    Greyscale

Regarding claim 4, modified Kobayashi teaches the first retention being acuate in shape [fig 13, Nam et al]
Regarding claim7, modified Kobayashi teaches the first cable region defines a first distance between the first retention section and the mounting flange, and wherein the 
Regarding claim 8, modified Kobayashi teaches the first distance is greater than the second distance [fig 7b , kobayashi]

Regarding claim 11, modified Kobayashi teaches at least one of cable management flange includes a tab extending from a distal end and defining a grip region [fig 7a, Kobayashi].

Regarding claim 12, modified Kobayashi teaches at least one of the cable mounting flange includes a tab extending from a distal end [fig 7a].
Regarding claim 24, modified Kobayashi teaches the cable management flange and the lower flange being integral with the body [fig 7a]



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (PG Pub 20080302407), and Nam et al (PG pub 20150214889) and further in view of West et al (PG Pub 20140182662).
Regarding claim 9, modified Kobayashi teaches the mounting flange as set forth above, but modified Kobayashi does not teach a micro-inverter adapter being couple to mounting flange.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach the micro-inverter adapter of West et al to the mounting flange of modified Kobayashi since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (PG Pub 20080302407), and further in view of Kobayashi (Pat No.8382513) and Nam et al (PG pub 20150214889) , herein after as Kobayashi I.
Regarding claim 18, Kobayashi teaches a system comprising:
a body that receives a laminate [fig 7b].
a mounting flange [fig 7b]
a cable management flange extending from the vertical interior surface between the top and the bottom of the body, wherein the cable management flange including a proximal end, a distal end and first retention extending at least partly between the proximal end and distal end [fig 7b] e, wherein the cable management flange and the mounting flange at least partly define a first cable cavity and a second cable cavity. [fig 7b]

Kobayashi teaches the claimed limitation, but Kobayashi does not teach a cable cavity being used for retaining cable and the cable management flange and the lower flange are spaced apart a distance that provides an interference fit of the cables in the first and second cable cavities.

Nam et al teaches a module framing comprising flange with the cavity  for retaining a cable and the first retention is angled in shape and  the cable management flange and the lower flange are spaced apart a distance that provides an interference fit of the at least one cable in the cable cavity[fig 13]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and second retention of Kobayashi to retain two cables as taught by Kobayashi I for electrical wiring and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the cable manage flange with first retention and second retntion of modified Kobayashi to have an arcuate shape for interference fit and since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). As for combination, the cable management flange and the lower flange are spaced apart a distance that provides an interference fit of the cables in the first and second cable cavities.

    PNG
    media_image4.png
    508
    798
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    565
    843
    media_image5.png
    Greyscale


Regarding claim 19, modified Kobayashi teaches a mounting flange extending from a bottom of the body at an edge [fig 7b]
Regarding claim 20, modified Kobayashi teaches at least one of the mounting flange includes a tab extending from a distal end [fig 7a].
Regarding claim 21, modified Kobayashi teaches the lower laminate flange, the mounting flange, and the cable management flange are integral with the body [fig 7b].

 Claim 22 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (PG Pub 20080302407), and Nam et al (PG pub 2150214889) and further in view of Dyer et al (Pat No. 7686625).
Regarding claim 22, Modified Kobayashi teaches the first retention section for securing the cable as set forth above, but modified Kobayashi does not teach a node between distal end and proximal end.
Dyer et al teaches a grounding clip which is used for securing the panel where the wall 22 and 24 including the serrations or node 28 which is used for securing the panel [fig 2 col 3 lines 51-67 col 4 lines 1-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a serrations or node of Dyer et al between the distal and proximal end of modfieid Kobayashi for greater retention force (col 3 lines 51-67 col 4 lines 1-9).
Regarding claim 23, Modified Kobayashi teaches the first retention section  and second retention where the second retention including a second node on a second end of the first 
Dyer et al teaches a grounding clip which is used for securing the panel where the wall 22 and 24 including the serrations or node 28 which is used for securing the panel [fig 2 col 3 lines 51-67 col 4 lines 1-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a serrations or node of Dyer et  al on the first end of the first retention as taught by modified Kobayashi for greater retention force (col 3 lines 51-67 col 4 lines 1-9).
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. The applicant argues in substance:
Changing the shape of the frame 2 would render the structure unfit for its intended use.
The examiner respectfully disagrees. Frame 1 is connected with holding member 2 through lower flange [fig 7A 7b]. The recited art is only applied to change the shape of the cable management for interference fit and retain the cable and it would not change or render the structure of the frame 1 and holding member 2.  Also, the first retention is not completed enclosed by frame 1 and holding member 2.

    PNG
    media_image6.png
    565
    843
    media_image6.png
    Greyscale

Regarding argument directed to Gavinson, it is moot since Gavinson is not applied in this rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726